The plaintiff in error, Dan Smith, hereinafter referred to as the defendant, was found guilty of maintaining a place where intoxicating liquors were received and kept for the purpose of bartering, selling, giving away, and otherwise furnishing the same to others unlawfully, and was sentenced to pay a fine of $200 and imprisonment in the county jail for 30 days. Record was properly kept, and defendant has appealed to this court.
Case-made was filed in this court on December 4, 1926. No brief has been filed in behalf of the plaintiff in error, and no one has appeared to orally argue the case. Where the plaintiff in error fails to appear and orally argue the case, or to file brief in support of his assignment of errors, it is considered that he has abandoned the appeal or that it is without merit.
The record in this case has been carefully examined, *Page 159 
and, no prejudicial errors appearing, the case is affirmed.
DOYLE, P.J., and EDWARDS, J., concur.